department of the treasury internal_revenue_service washington d c cc ebeo br2 date number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from jerry e holmes chief branch ebeo cc ebeo br2 subject employment_tax claim for this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer x y issue s do the transition_rules of the proposed_regulations under sec_3121 of the internal_revenue_code apply to taxpayer’s claims for refund do taxpayer’s claims for refund filed under sec_3121 after the publication_date but before the effective date of the proposed_regulations satisfy the requirements for a good_faith reasonable interpretation should taxpayer’s claims for refund treating severance_pay as nonqualified_deferred_compensation under sec_3121 for years preceding the effective date of the proposed_regulations be granted conclusion the transition_rules of the final regulations under sec_3121 published date are generally applicable to taxpayer’s claims for refund taxpayer’s claims for refund filed after the publication of the proposed_regulations but before the effective date of the final regulations do not appear to satisfy the reasonable good_faith requirement of the final regulations because a taxpayer’s original action is in accordance with the final regulations b taxpayer’s amended action would not be in accordance with the final regulations and c sec_31_3121_v_2_-1 providing that such treatment of stock_options is not in accordance with a reasonable good_faith interpretation is analogous taxpayer’s claims for refund treating severance_pay as nonqualified_deferred_compensation under sec_3121 for years preceding the effective date of the final regulations should not be granted facts taxpayer made severance payment sec_1 to certain terminated employees in the recipient employees were either involuntarily terminated or terminated after refusing a transfer each severance payment equaled the recipient employee’s weekly salary the duration of the payments depended on the employee’s length of service with taxpayer some employees received payments over two calendar years taxpayer originally treated the severance payments as subject_to federal_insurance_contributions_act fica tax when paid to an employee in taxpayer subsequently filed a claim_for_refund for such taxes alleging that the payments could have been treated as subject_to fica tax when an employee’s severance benefit was determined and awarded in taxpayer conditionally deposited an additional sum of dollar_figurex with the internal_revenue_service for the additional taxes due for the years simultaneously requesting a refund of dollar_figurey for the years law and analysis background we do not have enough information to verify that the payments were severance_pay within the meaning of sec_31_3121_v_2_-1 of the final regulations this field_service_advice assumes that the classification as severance_pay is correct wages are generally subject_to fica tax when they are actually or constructively paid sec_31_3121_a_-2 of the regulations sec_3121 of the code was enacted as a special timing rule as part of the amendments when congress repealed the general retirement fica tax exclusions provided in sec_3121 a and a a iii sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account as wages for purposes of the fica tax as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 which generally refers to qualified_retirement_plans and tax-favored annuities sec_3121 any amount taken into account as wages by reason of v a and the income attributable thereto shall not thereafter be treated as wages for fica tax purposes sec_3121 consequently sec_3121 generally accelerates the fica tax timing of deferred_compensation to the time of deferral so that no fica tax is due with respect to the principal or the income when it is actually or constructively paid to the recipient in notice_94_96 1994_2_cb_564 the service announced its intention to publish guidance under sec_3121 and stated that the effective date of the proposed_regulations will not be before date thus the service announced it will not challenge an employer’s determination of fica tax_liability with respect to a nonqualified_deferred_compensation_plan for periods preceding the effective date if the employer’s determination is based on a reasonable good_faith interpretation of sec_3121 the service published proposed_regulations under sec_3121 on date in a notice of proposed rulemaking reprinted pincite_1_cb_743 sec_31_3121_v_2_-1 of the proposed_regulations provides that the regulations are effective for amounts deferred and benefits paid after date the proposed effective date was subsequently amended to date notice of proposed rulemaking reprinted pincite_8_irb_40 final regulations under sec_3121 were published date applicable on or after date sec_3306 applies for futa_tax purposes and is identical to sec_3121 the application of sec_3306 however is not at issue in your request for field_service_advice sec_31_3121_v_2_-1 provides that paragraphs a through f of the section apply to amounts deferred on or after date to amounts deferred before date which cease to be subject_to a substantial_risk_of_forfeiture on or after date or for which a resolution date occurs on or after january t d 1999_9_irb_4 subsection g of the final regulations provides transition_rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of sec_3121 taxpayer’s claims for refund will be analyzed herein under the authority of the final regulations including the transition_rules contained therein except to the extent the proposed_regulations are applicable for determining whether taxpayer acted in accordance with a reasonable good_faith interpretation of sec_3121 hence unless noted otherwise all references are to the final regulations deferred_compensation as discussed above congress enacted sec_3121 as a special fica tax timing rule for nonqualified_deferred_compensation at the same time it repealed the fica tax exclusions for nonqualified retirement benefits formerly contained in sec_3121 a and a a iii sec_31_3121_v_2_-1 of the employment_tax regulations reiterates the special timing rule for amounts deferred under a nonqualified_deferred_compensation_plan sec_31_3121_v_2_-1 defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in sec_3121 that is established within the meaning of paragraph b by an employer for one or more of its employees and that provides for the deferral of compensation within the meaning of paragraph b a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year sec_31_3121_v_2_-1 nonetheless sec_31_3121_v_2_-1 provides that severance_pay among other things does not result from the deferral of compensation_for purposes of sec_3121 the final regulations amended the proposed_regulations by clarifying what constitutes severance_pay for purposes of this section see sec_31_3121_v_2_-1 if classification of the payments at issue as severance_pay is correct taxpayer’s payments are not subject_to the special timing rule_of sec_3121 under the proposed or final regulations consequently taxpayer’s original fica tax treatment of the severance payments ie subjecting them to fica tax upon payment is in accordance with both the proposed and final regulations transition_rules and to benefits actually or constructively paid on or after date see supra note since taxpayer’s payments represent amounts deferred and benefits paid before date however the relevant inquiry becomes how the transition_rules under the final regulations apply to the payments more specifically the issue becomes whether taxpayer’s original fica tax treatment is and whether taxpayer’s amended fica tax treatment via filing claims for refund would be in accordance with a reasonable good_faith interpretation of sec_3121 for purposes of the transition_rules sec_31_3121_v_2_-1 provides that for periods before date including amounts deferred before date and any benefits actually or constructively paid before date that are attributable to those amounts deferred an employer may rely on a reasonable good_faith interpretation of sec_3121 taking into account pre-existing guidance an employer will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has complied with paragraphs a through f of the regulations for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor sec_31_3121_v_2_-1 provides a number of specific transition_rules the transition rule in paragraph g i applies if an employer determined fica tax_liability with respect to sec_3121 in any period ending prior to date for which the applicable_period of limitations has not expired on date in a manner that was not in accordance with the regulations and permits the employer to adjust its fica tax_determination for that period to conform with the regulations however paragraph g ii permits a claim_for_refund_or_credit for fica tax paid only we are not aware of any guidance that concludes that compensation similar to taxpayer’s severance payments is subject_to sec_3121 furthermore we are not aware of any guidance that treated such compensation as excludable from wages for fica tax purposes under the retirement exclusions in former sec_3121 a and a a iii which were eliminated in connection with enacting the special timing rule for including the newly taxable benefits for fica tax purposes conversely in plr the service concluded that since the benefits at issue were in the nature of termination pay or severance_pay and would be paid only in certain circumstances related to the acquisition of the employer the benefits were not deferred_compensation for purposes of sec_3121 prior to the enactment of sec_3121 the service had concluded that severance_pay was not excludable from wages under sec_3121 a or a a iii see plr to the extent it exceeds the fica tax that would have been due had the employer determined fica tax_liability in accordance with the regulations paragraph g iii provides an additional explicit limitation with respect to an employer’s fica tax treatment of stock_options or similar items specifically in the case of a stock_option stock_appreciation_right or other stock value right as defined in paragraph b ii that is exercised before date an employer that treats the exercise as not subject_to fica tax as a result of the nonduplication rule_of sec_3121 is not acting in accordance with a reasonable good_faith interpretation of sec_3121 if the employer has not treated that grant and all earlier grants as subject_to sec_3121 by reporting the current value of such options and rights as fica wages on form_941 filed for the quarter during which each grant was made or if later for the quarter during which each grant ceased to be subject_to a substantial_risk_of_forfeiture in other words stock_options are subject_to fica tax on exercise in accordance with the general timing rule unless the employer originally treated all stock_options as subject_to fica tax upon grant or cessation of the substantial_risk_of_forfeiture under v this rule was added by the final regulations paragraph g applies the reasonable good_faith interpretation standard the transition rule in paragraph g i concerns plans that are not subject_to sec_3121 but for which for a period ending prior to date and pursuant to a reasonable good_faith interpretation of sec_3121 an employer took an amount into account as an amount deferred under a nonqualified_deferred_compensation_plan if paragraph g i applies a no additional fica tax is due on benefit payments made before date that are attributable to amounts previously taken into account b benefit payments made after date are subject_to fica tax when paid and c the employer can get a refund subject_to the applicable_period of limitations and the limitations of paragraph g for fica tax paid on amounts taken into account prior to date analysis as discussed above taxpayer’s severance payments do not result from the deferral of compensation_for purposes of sec_3121 under the proposed or final regulations consequently taxpayer’s original action of treating the payments as fica wages at the time of payment is in accordance with the proposed and final regulations and thus deemed to be pursuant to a reasonable good_faith interpretation under sec_31_3121_v_2_-1 of the final regulations the transition_rules in paragraphs g ii and iii are not relevant since they apply to plans that are subject_to sec_3121 for which the employer took less or more respectively than the amount deferred into account taxpayer’s amended action via filing claims for refund of treating the severance benefits as subject_to sec_3121 and taxing the benefit at the time of deferral ie when the employee terminated however would not be in accordance with the proposed or final regulations nor would taxpayer’s amended action appear to be in accordance with a reasonable good_faith interpretation of sec_3121 under the facts_and_circumstances_test of sec_31_3121_v_2_-1 for the following reasons at the time taxpayer filed its claims for refund the proposed_regulations had been published stating that severance_pay was not subject_to sec_3121 to rely on the opposite position after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be a reasonable interpretation taxpayer had originally interpreted sec_3121 as not applicable to the benefits at issue to rely on the opposite interpretation after the publication of the proposed_regulations and in reliance upon the transition_rules of the proposed_regulations would not appear to be in good_faith no other pre-existing guidance treated compensation similar to taxpayer’s severance payments as subject_to sec_3121 or as excludable from fica wages under former sec_3121 a or a a iii and the limitation provided in paragraph g iii with respect to an employer’s treatment of stock_options is significantly analogous to taxpayer’s amended action so that no reasonable good_faith interpretation arguably exists where taxpayer treats the severance payments as subject_to sec_3121 at a time other than when taxpayer filed form sec_941 for the quarters when the employees terminated therefore we do not believe taxpayer could rely on its amended action under the transition rule in sec_31 v - g since taxpayer’s original action is in accordance with a reasonable good_faith interpretation taxpayer may rely on such action under paragraph g since taxpayer’s original action is in accordance with the final regulations no optional adjustment is needed or permitted under paragraph g furthermore any optional adjustment would be subject_to the limitation in paragraph g ii which provides that an employer may not obtain a refund if doing so will result in the employer paying less fica_taxes than if the regulations applied to the amounts at issue thus eliminating any refund to taxpayer since taxpayer’s amended action would not appear to be in accordance with a reasonable good_faith interpretation of sec_3121 as discussed above the specific transition rule_of paragraph g i does not appear to apply for these reasons we believe that the claims for refund should not be granted the existence of plr further argues against finding taxpayer’s amended action to be in accordance with a reasonable good_faith interpretation notwithstanding the ruling’s lack of precedential value see supra note see supra note see supra note taxpayer’s citation to 996_f2d_226 10th cir and 31_fedclaims_794 does not change our conclusion both cases involve materially different facts both opinions were issued prior to the publication of the proposed_regulations and taxpayer did not rely on the cases in determining its fica tax_liability with respect to the severance payments case development hazards and other considerations applying these rules we do not believe taxpayer’s claims for refund satisfy the explicit requirement for a reasonable good_faith interpretation for all the reasons discussed in the above section in we believe that the stronger technical argument calls for disallowing the claims for refund on the basis that taxpayer’s original treatment of the severance_pay is correct under the final regulations and taxpayer’s amended treatment would be neither correct nor in accordance with a reasonable good_faith interpretation of sec_3121 the primary arguments against this conclusion are faulty for the reasons discussed herein if the classification of taxpayer’s benefit as severance_pay within the meaning of the final regulations is correct we see no factual deficiencies in this case to support granting taxpayer’s claims for refund if you have any further questions please call jerry e holmes chief branch ebeo by jerry e holmes chief branch associate chief_counsel employee_benefits exempt_organizations
